Citation Nr: 0938106	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  07-28 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating for 
patellofemoral pain syndrome, right knee, currently rated as 
10 percent disabling.

2.  Entitlement to an increased disability rating for 
patellofemoral pain syndrome, left knee, currently rated 10 
percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to July 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in March 2007, a statement of the case 
was issued in July 2007, and a substantive appeal was 
received in September 2007.  The Veteran testified at a Board 
hearing in March 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

At the March 2009 Board hearing, the Veteran testified that 
he underwent left knee surgery in 2003 or 2004 which was 
recommended by VA and was conducted at Nashville General 
Hospital at Meharry.  After securing any necessary releases, 
the Veteran's records from Nashville General Hospital at 
Meharry should be requested for the years 2003 and 2004.  The 
Veteran also testified that he has sought medical treatment 
at the VA Medical Center (VAMC) in Nashville and Vine Hill, 
Tennessee from 2003 to the present.  The RO/AMC should 
associate treatment records from the Nashville and Vine Hill 
VAMCs for the period January 2003 to the present.

The Veteran underwent a VA examination in June 2006 to assess 
the severity of his service-connected knee disabilities.  At 
the Board hearing, the Veteran and his wife testified that 
his knees had worsened since the June 2006 VA examination.  
Moreover, the Veteran's wife testified that the VAMC had 
recently recommended that the Veteran undergo a total left 
knee replacement.  As the Veteran has asserted that the 
severity of his disabilities have increased since his most 
recent VA examination, the Board finds that a new VA 
examination is warranted to assess the severity.  See 
VAOPGCPREC 11-95 (April 7, 1995) (While the Board is not 
required to direct a new examination simply because of the 
passage of time, VA's General Counsel has indicated that a 
new examination is appropriate when the claimant asserts that 
the disability in question has undergone an increase in 
severity since the time of the last examination.).  The 
Veteran should be afforded a VA examination to assess the 
current severity of his service-connected right knee and left 
knee disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  VA outpatient treatment records 
should be obtained for the period January 
1, 2003, to the present from the Vine 
Hill and Nashville VAMCs.  If such 
efforts prove unsuccessful, documentation 
to that effect should be added to the 
claims file.

2.  After securing any necessary 
releases, the RO should obtain the 
Veteran's treatment records from 
Nashville General Hospital at Meharry.  
If such efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims file.

3.  The Veteran should be scheduled for a 
VA orthopedic examination to ascertain 
the severity, and nature and extent of 
any impairment from the left knee and 
right knee disability.  The claims folder 
should be reviewed in conjunction with 
the examination.  Any medically indicated 
special tests, including x-rays, should 
be accomplished, and all special test and 
clinical findings should be clearly 
reported.  Range of motion testing should 
be accomplished and the examiner should 
report, in degrees, the point at which 
pain is demonstrated.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  

The examiner should expressly report 
whether there is recurrent subluxation or 
lateral instability due to service-
connected disability and, if so, whether 
it is slight, moderate, or severe.  

The examiner should also provide an 
opinion concerning the impact of the 
service-connected left knee and right 
knee disabilities on the Veteran's 
ability to work, and provide supporting 
rationale for this opinion.

4.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  The Veteran and his 
representative should then be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2009).  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




